Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  162468(61)                                                                                                David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  RONNIE MOUSSA EL-ACHKAR,                                                                               Elizabeth M. Welch,
           Plaintiff,                                                                                                  Justices
  and
  OAKWOOD HEALTHCARE, INC.,
  PHYSIOMATRIX, INC., GENEX
  PHYSICAL THERAPY, INC.,
  ELITE CHIROPRACTIC CENTER, PC,
  and PRIME CARE CHIROPRACTIC, PC,
             Intervening-Plaintiffs,
                                                                      SC: 162468
  v                                                                   COA: 348380
                                                                      Wayne CC: 13-005965-NI
  SENTINEL INSURANCE COMPANY, LTD.,
            Defendant/Third-Party Plaintiff-
            Appellant,
  and
  HARTFORD INSURANCE COMPANY OF
  ILLINOIS,
            Defendant,
  and
  HALA BAYDOUN BAZZI and MARIAM
  BAZZI,
           Third-Party Defendants,
  and
  CITIZENS INSURANCE COMPANY,
             Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before March 17, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 26, 2021

                                                                                Clerk